946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James W. JOHNSON, Jr., Appellant,v.Morris WEISSMAN, United States Banknote Company Chairman, et al.
No. 90-5245.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1991.

Before SILBERMAN, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion to file out of time with request for counsel, appellees' joint motion for summary affirmance, and appellant's lack of response to the court's order filed on October 31, 1990 directing appellant to show cause why the motion for summary affirmance should not be decided without a response, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion to file out of time with request for counsel be granted.   The Clerk is directed to file all lodged pleadings.   It is


4
FURTHER ORDERED that the request for counsel be denied.   Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


5
FURTHER ORDERED that appellees' joint motion for summary affirmance be granted substantially for the reasons stated in the district court's order and memorandum opinion filed on June 15, 1990.   In light of appellant's persistent and willful refusal to comply with the court's orders concerning his deposition, the court did not abuse its discretion in dismissing the action.   See Fed.R.Civ.P. 37(b)(2)(C);   Founding Church of Scientology v. Webster, 802 F.2d 1448 (D.C.Cir.1986), cert. denied, 484 U.S. 871 (1987).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.